PELLEGRINI, Judge,
dissenting.
I respectfully dissent. I would affirm the denial of McGonigel’s Inc.’s (Applicant) application for a new retail liquor license, amusement permit and provisional Sunday permit filed under Section 461(b) of the Liquor Code, 47 P.S. § 4 — 461(b), the so-called “resort area exception,” based upon the well-written and trenchant opinion of Judge Leonard Sugerman of the Court of Common Pleas of Chester County. Judge Sugerman’s opinion explains in detail that applicant neither met its burden of establishing that East Whiteland Township is a resort area, or that there was a need for an additional retail liquor license to serve “tourists” visiting the “resorts” in Chester County. If we were to grant additional retail liquor licenses on the facts as found by Judge Sugerman, or even as Applicant sets them forth in its brief, there would be very few areas of this Commonwealth that would not be considered “resort areas” qualifying for the issuance of additional retail liquor licenses. While I agree with the majority that the Liquor Board had an obligation to make findings of fact in support of its decision, the adequacy of the Board’s findings were not raised either before the trial court or us. Accordingly, I respectfully dissent.
DOYLE, J., joins in this dissent.